United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        December 14, 2005
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 04-40012
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

HUBERT GLENN WATKINS, JR.,

                                          Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Eastern District of Texas
                        USDC No. 6:03-CR-40-1
                         - - - - - - - - - -

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Hubert Glenn Watkins, Jr., on

appeal has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).        Watkins

has filed a response requesting the appointment of substitute

counsel.    Our independent review of the brief, Watkins’s

response, and the record discloses no nonfrivolous issue for

appeal.    Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities in this

case, and the appeal is DISMISSED.    See 5TH CIR. R. 42.2.     The

motion by Watkins for substitution of counsel is DENIED.        See

United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.